Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated cases, James Bowers Johnson, a federal inmate, appeals the district court’s orders dismissing as frivolous Johnson’s consolidated civil complaints and denying Johnson’s motion for reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See Johnson v. United States, Nos. 7:15-cv-00076-MFU-RSB; 7:15-cv-00067-MFU-RSB, 2015 WL 3949324 (W.D.Va. May 11, 2015 & May 28, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.